 

10

11

12

13

14

15

16

_17

18
19
20
21
22

23

_ UNITED sTATEs DIsTRICT CoURT
WESTERN DISTRICT or WAsHINGToN
Ar TACOMA

RICHAR;D P.,
' Plaimiff, ease No. c17-60111LR

V_ ' _ ORDER REVERS-ING AND
REMANDING DENIAL OF

NANCY A. BERRYHILL, BENEFITS '

Defendant.

 

 

 

I. INTRODUCTION

Plaintiff Richarcl P. seeks review of the denial of his application for supplemental
security income benefits under Title XVI of the Social Security Act (the “Act”), 42
U.S.C. §§ 1381-83f. Plaintiff contends that the Administrative Law Judge (“ALJ”) erred
by (1) improperly discounting Plaintifi"s testimony; (2) improperly Weighing the medical
evidence; and (3) improperlyassessing Plaintifi’s residual functional capacity .(“RFC”)
and ability to Work. (Pl. Op. Br. (Dl<-t. # ll) at 1.) As discussed belowi the court
REVERSES the tin-al decision of Defendant Nancy A. Berryhill., Deputy Comrnissioner
of the Social Security Administration for Operations (the “Commissioner”), and

REMANDS the matter for further administrative proceedings under sentence four of 42

ORDER REVERSING AND REMANDING
DENIAL OF BENEFITS -- 1

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

U.S.C. § 405(g). _
11. THE ALJ’S l)EclsloN
Utilizing the five-Step disability evaluation process,l the ALJ found:

Step one: Plaintiff has not engaged in substantial gainful activity since June 5,
2014, the application date. See 20 C.F.R. § 416.971 et seq.

Step two: Plain.tiff has the following severe impairment degenerative disc
disease See 20 C.F.R. § 416.920(0).

Step three: Plaintiff does not have an impairment or combination of impairments
that meets or medically equals the severity of one of the listed impairments in 20
C.F.R. Part 404, Subpart P, Appendix 1. Se'e 20 C.F.R. §§ 416.920(d), 416.925 &
416.926.

Residual Functional Capacity: Plaintiff can perform light work as defined in 20
C.F.R. § 416.967(b)', except that he can occasionally lift, carry, push, and pull 20
pounds; frequently lift, carry, push, and pull 10 pounds; sit, stand, and walk six
hours out of an eight hour Workday with normal breaks; frequently climb ramps
and stairs; occasionally climb ladders, ropes, and scaffolds; occasionally stoop and
crawl; frequently crouch; and must avoid concentrated exposure to extremes of
cold, vibrations, hazardous machinery, and unprotected heights

Step four: Plaintiff is unable to perform any past relevant work. See 20 C.F.R.
§ 416.965.

Step five: Considering Plaintiff’ s -age, education, work experience, and RFC`, 7
there are jobs that exist in significant numbers in the national economy that
Plaintiff can perform. See 20 C.F..R. §§ 416.969 & 416.969(a).
(Administrative Record (“AR”) at 3-2-39.) Basc'd on these findings, the ALJ found that
Plaintiff had not been under a disability, as defined in the Act, since June 5, 2014, the `

application date.2 (Id. at 39.) The Appeals Council denied Plaintiff‘ s request for review,

 

l20 C.F.R. § 416.920.

2 Plaintiff stated in his opening brief that he submitted a new application for disability benefits,

ORDER REVERS]NG AND REMANDIN'G
DENIAL OF BENEFITS - 2

 

 

10-

11

12

13

14

15

16

17

18

19

20

21

22

23

 

making the ALJ’s decision the Commissioner’s final decision. (Id. at l.)
III. DISCUSSION
Plaintiff, as the claimant, bears the burden of proving he is disabled within the

meaning of the Act. See Meanel v. Apfel, 172 F.3d _1111, 1113 (9th Cir. 1999). Pursuant
to 42 U.S,C. § 405(g), the court may only set aside a denial of social security benefits
When the ALJ’s findings are based on legal error or not supported by substantial evidence
in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.l (9th Cir. 2005).
The ALJ is responsible for determining credibility, resolving conflicts in medical-
testimony, and resolving any other ambiguities that exist. Andrews v. Shalala, 53 F.3d
1035,- 103911(9th Cir. 199'5). Although the court is required to examine the entire record,
it may neither reweigh the evidence nor substitute its judgment for that of the ALJ. See
Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
A. 'I`he ALJ Erred in Rej ecting Plaintiff’s Testimony

Plaintiff contends that the ALJ erred in evaluating his symptom testimony. (See
Pl. Op. Br. at 9`-12.) The Ninth Circuit has ‘iestablished a two-step analysis for
determining the extent to which a claimant’s symptom testimony must be credited.”
Trev/izo v. Berryhill, 871 .F.3`d 664, 678 (9th Cir. 2017). The -ALJ must first determine

whether the claimant has presented objective medical evidence of an impairment that

 

and was found to be disabled beginning June 20, 2016. (Pl. Op. Br. .at 2.) The court is limited in
its review to evidence in the administrative record, see Harman. v. Apfel, 211 F.Bd 1172, 1177
(9th Cir. 2000), but even if the court considered this claim, it would have no effect on the
outcome here.

'ORDER REVERSING AND REMANDING
DENIAL OF BENEFITS - 3

 

 

 

 

1-0

11

12

13

14

15

16

17

18

19

20

21

22

23

 

“‘could reasonably be expected to produce the pain or other symptoms alleged.”’ Id.
(quoting Garrison v. Co[vz`n, 759 F.3cl 995, 1014-15 (9th Cir. 2014)). At this stage, the
claimant need only show that the impairment could reasonably have caused some degree
of the symptoms; he does not have to show that the impairment could reasonably be
expected to cause the severity of the symptoms alleged Id. The ALJ found that Plaintif`f`
met this first step because his medically determinable impairments could reasonably be
expected to cause some of the symptoms he alleged'. (AR at 35.)

If the claimant satisfies the first step, and there is no evidence of malingering, the
ALJ may only reject the claimant’s testimony “‘by offering specific, clear and convincing
reasons for doing so. This is not an easy requirement to meet.”’ Trevizo, 871 F.3d at 678
(quoting Garris'on, 759 F.?)d at 1014-15).

Although the ALJ found no evidence of malingering, he nevertheless rejected
PlaintifPs testimony because it was not entirely consistent with the medical evidence.
(AR at 35.) The ALJ erred-in doing so.

First, “‘an [ALJ] may not reject a claimant’s subjective complaints based solely on
a lack of objective medical evidence to fully corroborate the alleged severity ofpain.”’
Rollz`ns v. Massanari, 261 F`.3d 853, 856 (9th Cir. 2001) (quoting Bunnell v. Sallivan, 947
F.2d 341, 345 (9th Cir. 1991)) (alteration in original); see also 20 C.F.R. § 416.929(0)(2).
The records the ALJ cited here may have been relevant to the scope of Plaintiff’s.
limitations, but they could not on their own support rejecting his testimony

Second, the ALJ did not adequately tie his recitation of the medical evidence to his

ORDER REVERS]NG AND REMANDING
DENIAL OF BE'NEFITS » 4

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

decision to discount P.laintiff’s testimony. “A finding that a claimant’s testimony is not
credible ‘must be sufficiently specific to allow a reviewing court to conclude the
adjudicator rejected the claimant’s testimony on permissible grounds and did not

939

arbitrarily discredit a claimant’s testimony regarding pain. Brown-Hunter v. Colvin,
806 F. 3d 487, 493 (9th Cir. 2015) (quoting Bunnell, 947 F. 2d at 345- -46); see also
Holohan v Massanarz', 246 F. 3d 1195, 1208 (9th Cir. 2001) (“[A]n ALJ cannot reject a
claimant’s testimony without giving clear and convincing reasons. . . . [T]he ALJ must
specifically identify the testimony she or he finds not to be credible and must explain
what evidence undermines the testimony.”) (citing Reddick v. Chater, 157 F.3d- 7.15, 722
(9th Cir. 1998)). The ALJ merely repeated the medical evidence; he did not explain how
any of this contradicted P`laintiff’s testimony 'The ALJ consequently erred in rejecting
Plaintiff’s symptom testimony

B. The ALJ Did Not Harmfully Err in Weighing the Medical Evidence

Plaintiff further contends that the AL-J erred in evaluating the medical evidence j
(Pl. Op, Br. at 2~9.) In particular,rPlaintiff argues that the AL-J erred in rejecting the
opinions of Brent Packer, M.D., and in giving great"weight to the opinions of the state
agency consultants (Id§ at 8-9.)

At the beginning of his argument, Plaintiff recites the medical evidence and
summarily concludes that it supports his alleged symptoms (See id. at 2-8.) The court
does not reweigh the evidence, so this recitation of the medical evidence without any
substantive argument is of little value. See Thomas, 278 F.3d at 954. Because Plaintiff

ORDER RBVERS]NG AND REMANDING
DENIAL OF BENEFITS- ~ 5

 

 

 

10

11

12

13

14

15_

16

17

18

19

20

21

22

23

 

has not explained any specific errors with respect to the other medical opinions he
mentions, the court will not separately address those opinionsl See Carmz'c:kle v. Comm ’r,
Soc. -Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008) (citing Paladz"n Assocs., Inc. v.
Mont. Power Co., 328 F`.3d 1145, 1164 (9th Cir. 2003)).

1. The ALJ Did Not Harmfullv Err in Weighing the Opinions of Dr. Pa'cker

Dr'. Pacl<er reviewed some of Plaintiff’s medical records, but did not examine
Plaintiff. (See AR at 270-74.) Bascd on his review, Dr; Packer diagnosed Plaintiff with
degenerative disc disease, syncope, and epilepsy/seizure disorder. (Id. at 274.) Dr.
Packer opined that Plaintiff was limited to sedentary work with other specific exertional
restrictions (Id. at 270.) 1

j The ALJ rejected several of Dr. Pacl<er’s opinions. (See id. at 36.) He found that
Plaintiff was limited to light Work, whereas Dr. Pacl<er opined that Plaintiff was limited
to sedentary work. (See id. at 36, 270.) The ALJ found that Plaintiff could sit, stand, and
walk for six hours in an eight hour workday, but D`r. Packer opined that Plaintiff was
limited to four hours in these activities (See id.). The ALJ found no gross or fine motor
restrictions, whereas D'r. Packer opined that Plaintiff had significant restrictions in those
areas. (See id.)

The ALJ gave three reasons for his evaluation of Dr. _Pacl<er’s opinions First, Dr.
Packer’s opinions were inconsistent with the opinions of examining physician J ames
Symonds, M.D. (See AR at 36, 260-69.) Second, Dr. Packer’s opinions were
inconsistent with the objective medical evidence (See id. at 36.) Third, Dr. Paclcer’s

ORDER REV`EERSING AND REMANDING
DENIAL OF BENEFITS - 6

 

 

10

11

-12

13

14

15

16

17

18

19

20

21

22

23

 

opinions were inconsistent with Plaintiff"s reported daily activities (See id.)

The ALJ’s first reason for rejecting Dr. Packer’s opinions withstands scrutiny.
Medical opinions are entitled to varying weight depending on the extent of the treating
relationship See Lester v. Charer, 81 F.3d 821, 830 (9th Cir. 1995). Relevant here,
“[t]he opinion of an examining physician is . . . entitled to greater weight than the opinion

of a nonexamining physician.” Id. (citing Pirzer v. Sullivan, 908 F.2d 50`2, 506 (9th

VCir.l990); Gallanz‘ v. HeckZ-er, 753 F..2d 1450 (9th Cir.l984)). Dr. Symonds examined

Plaintiff, whereas Dr. Packer did not. (See AR at 260-74.) The ALJ was therefore
entitled to accept Dr. Symonds’s opinions over Dr. Packer’s where they conflicted

The ALJ’s second reason fails to withstand scrutiny. “The Commissioner may
reject the opinion of a non-examining physician by reference to specific evidence in the
medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998) (citations
omitted). But the ALJ must rationally interpret the evidence he references. See Thomas,
278 F.3d at 954 (citing Morgan v. Comm ’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th
Cir. 1999)). Here-, the ALJ cited to medical imaging studies, but did not explain how
those were inconsistent with Dr. Packer’s opinions (See AR sat 36.) Those studies
indicated that Plaintiff has congenital cervical spine iss'ues, spondylosis, and other
degenerative problems. (See td. at 241, 25 8, 285.) The court is unable to see how those
studies are inconsistent with Dr. Packer’s opinions on Plaintiff’s work limitations, and
thus the ALJ erred in rejecting Dr. Packer’s opinions on this basis.

The ALJ’s third reason for rejecting Dr. Packer’s opinions, like his first reason,

OR[)ER REVERS]NG A.ND REMANDING
DENIAL OF BENEFITS ~ 7

 

 

10

11

12

13

14

15

16

17

18

`19

20

21

22

23

 

withstands scrutiny. An ALJ may reasonably discount a doctor’s opinions when it is
contradicted by the claimant’s daily activities. See R.ollins, 261 F.3d at 856; Morgan, 169
F.3d at 601~02. Here, the ALJ reasonably concluded that Dr. Packer’s opinions were
inconsistent with Plaintiff’s ability to garden every day, and to do so “very well.” (AR at
36, 187.)

Although the ALJ’s second reason for rejecting Dr. Packer’s opinions was
erroneous, Plaintiff has failed to show harmful error. -See Ludwz'g v. Aslrue, 681 .F.3d
1047, 1054 (9th Cir. 2012) (holding_that the party challenging an administrative decision
bears the burden of proving harmful error) (citing Shi'-nseki v. Sanders, 556 U.S. 396,
407-09 (200`9)). An error is harmless “w.here it is ‘inconsequential to the ultimate
disability determination.”’ Molina v. Astrue, 674 F;3d 1104, 1115 .(9th Cir. 2012)
(quoting Carmickle. v. Comm ’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008)).
The ALJ gave two valid reasons for rejecting Dr. Packer’s opinions, so his inclusion of
an erroneous reason was inconsequential and therefore harmless

2. The ALJ Did Not Harmfullv Err in Weighing the Opinions of the State
Agencv i\/iedical Consultants

Two medical consultants reviewed Plaintiff’s medical records and opined on his
conditions. Robert BernardeZ-Fu, M.D. reviewed Plaintiff’s records as part of the Social
Security Administration’s (“SSA”) initial disability determination (See AR at 65573 .)
Robert Hander, M.D. reviewed Plaintiff"s records as part of the SSA’s reconsideration of
the disability determination (See fd. at 75-85.) Both doctors opined that Plaintiff was

limited to lifting and/or carrying 20 pounds occasionally and 10 pounds frequently; could

ORDER REVERS[NG AND REMAN DlNG
DENIAL OF BENEFITS ~ 8 7

 

 

10
11
12
13

14
15
16
17
18
19
20
21
22

23

 

sit, stand, and/ or walk with normal breaks for six hours in an eight hour workday; and
had several _postural limitations (Id. at 69-70, 81-82.)

The ALJ gave “great weight” to these opinions. (Id. at 36.) I-Ie found that they
were consistent with objective medical imaging studies, and consistent with the opinions
of other medical .evaluators. (Id.)

Plaintiff has not demonstrated that the ALJ erred in weighing the opinions of Dr.
Bernardez-Fu and Dr'. .l-Iander. At most, Plaintiff argues that the ALJ should have
weighed these opinions differently because they did not review any medical evidence
created after November 2014. (See-Pl. Op. Br.. at 9`.) That is a fact the ALJ could have
considered in weighing the opinions, but it does not establish that the ALJ ’s interpretation

of those opinions was unreasonable Plaintiff has thus failed to show that the ALJ

harmfully erred in evaluating the opinions of Dr. Bernardez-Fu and Dr. Hander. See

Ludwig, 681 F.3d at 1054 (citing Shinseki, 556 U.S. at 407-09); Thomas, 278 F.3d at 954.
C. The ALJ Erred` in Assessing Plaintiff’ s RFC and Ability to Work

Plaintiff last argues that the ALJ erred in his RFC determination, and consequently
erred at step five of the disability evaluation process. (Pl. Op. Br. at 12-13.) This
argument is largely derivative of Plaintiff’s other arguments, as it is based on the
contention that the ALJ failed to properly evaluate Plaintiff’ s symptom testimony and the
medical evidence (See id.)' Because the Court has found that the ALJ erred in his
assessment of Plaintiff’s _testimony, the Court agrees that the ALJ erred in his RFC and
step five findings. See Robbins v. Soc. Sec. Admin.,` 466 F.3d 880, 885 (9th Cir. 2006)

ORDER RBVERSING AND REMANDING
VDENIAL OF BENEFITS ~ `9

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

(holding that the ALJ’s RFC determination was not supported by substantial evidence
where he failed to properly account for all of the :evidence).
D. Scope of Remand

Plaintiff asks the court to remand for an award of benefits (Pl. Op. Br.. at 13--14.)_
The court may remand for an award of benefits where “the record has been fully
developed and further administrative proceedings would serve no useful purpose.”
McCartey v. Massanarz', 298 F.3d 1072, 1076 (9th Cir. 2002) (citing Smolen v. Chater,
80 F.3d 1273, 1290 (9th Cir. 1996)). But remand for an award of benefits “is a rare and

prophylactic exception to the well~established ordinary remand rule.” Leon v. Berryhill,

808 F.3d 1041, 1044 (9th Cir. 2017). If additional proceedings can remedy defects in the

original administrative proceedings, a social security case should be remanded for further
proceedings McCartey, 298 F.3d at 1076..

The appropriate remedy here is to remand for further proceedings There are
conflicts between Plaintiff’s testimony and the medical evidence that the court is not in a
position to decide See Andrews, 53 F.3d at 1039. Without resolution of these
evidentiary issues, the court cannot conclude that the ALJ would be required to find
Plaintiff disabled here See Leon, 880 F.3d at 1046-148 (affirming the district court’s
decision to remand for further proceedings rather than to remand for the payment of
benefits, where the record revealed con'flicts, ambiguities, or gaps in the evidence).

On remand, the ALJ must reevaluate Plaintiff s symptom testimony; reassess the
medical evidence as necessary; reassess Plaintiff’s RFC; and conduct further proceedings

ORDER REVERSING AND REMANDING
DENIAL OF BENEFITS - 10

 

 

10
11
12
13
\ 14
15
16
17
is
19
20
21
22

23

 

as necessary to reevaluate the disability determination in light of this opinion.
IV. CONCLUSION
For the foregoing reasons, the Commissioner’s final decision is REVERSED and
this case is REMANDED for further administrative proceedings under sentence four of
42 U.S.C. § 405(g).
DATED this §day of October, 2018..

_ draws

JAMES tag ROBART

 

United St tes District Judge

ORDER REVERS[NG AND REMANDING
DENlAL OF BENEFITS - 11

 

 

